 

Exhibit 10.2
PLEDGE AGREEMENT
This PLEDGE AGREEMENT (this “Agreement”), dated as of May 23, 2011, among FELCOR
LODGING LIMITED PARTNERSHIP, a Delaware limited partnership (the “Partnership”),
FELCOR/LAX HOLDINGS, L.P., a Delaware limited partnership, FELCOR/LAX HOTELS,
L.L.C., a Delaware limited liability company (the “Subsidiary Assignors” and
together with the Partnership each an “Assignor” and collectively, the
“Assignors”), and FELCOR LODGING TRUST INCORPORATED, a Maryland corporation
(“FelCor” and together with the Partnership, the “Companies”), in favor of
DEUTSCHE BANK TRUST COMPANY AMERICAS, in its capacity as Collateral Agent for
the Secured Parties (as defined below) (the “Assignee”).
WHEREAS, the Assignors are the legal and beneficial owners of the ownership
interests of those certain Subsidiaries (each a “Subsidiary” and collectively,
the “Subsidiaries”) more particularly described on Exhibit A attached hereto
(the “Subsidiary Ownership Interests”);
WHEREAS, FelCor Escrow Holdings, L.L.C. (“Escrow Subsidiary”), Wilmington Trust
Company, as trustee (the “Trustee”), Deutsche Bank Trust Company Americas, as
collateral agent (the “Collateral Agent”) and Deutsche Bank Trust Company
Americas, as Registrar and Paying Agent (the “Paying Agent”) have entered into
that certain Indenture dated as of May 10, 2011 (the “Indenture”) by and among
Escrow Subsidiary, the Trustee, the Collateral Agent and the Paying Agent, with
respect to Escrow Subsidiary's 6.75% Senior Secured Notes due 2019 (together
with any additional Notes issued pursuant to the Indenture from time to time and
the Exchange Notes (as such term is defined in the Indenture), collectively, the
“Notes”);
WHEREAS, the Partnership, FelCor, Escrow Subsidiary, the subsidiary guarantors,
the Trustee, the Collateral Agent and the Paying Agent have executed a
supplemental indenture to the Indenture dated as of May 23, 2011 (the
“Supplemental Indenture”), by which the Partnership has assumed the rights and
obligations of Escrow Subsidiary under the Indenture (the Indenture, as modified
by the Supplemental Indenture, and as further amended, supplemented or otherwise
modified, the “Indenture”);
WHEREAS, it is a requirement under the Indenture that the Assignors execute and
deliver to the Assignee a pledge agreement in substantially the form hereof so
that the Notes and related guarantees issued under the Indenture shall be
secured by the Collateral (as defined below) that is granted to secure the
Secured Obligations (as defined below) under the Indenture; and
WHEREAS, the Assignors and the Companies are part of a group of related
companies, and the Assignors have received and/or expect to receive substantial
direct and indirect benefits from the proceeds from the offering and sale of the
Notes (which benefits are hereby acknowledged);
NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1. DEFINITIONS.
All terms not specifically defined herein, which terms are defined in the
Uniform Commercial Code as in effect in the State of New York, shall have the
meanings assigned to them therein. The following terms shall have the following
meanings herein:
Assigned Interests. See § 2.1 hereof.
 

--------------------------------------------------------------------------------

 

Assignee. See preamble.
Assignors. See preamble.
Assignor Organizational Documents. The charter, bylaws, partnership agreements
or other constitutive documents of each of the Assignors.
Business Day. Any day on which banks are open for business in New York, New
York.
Cash Collateral. See § 4.2.
Cash Collateral Account. See § 4.2.
Collateral. The Assigned Interests, the Cash Collateral, the Cash Collateral
Account, and all other property now or hereafter pledged or assigned to the
Assignee by the Assignors hereunder, and all income therefrom, increases therein
and proceeds thereof.
Collateral Documents.    As defined in the Indenture.
Companies. See preamble.
Event of Default. As defined in the Indenture.
FelCor. See preamble.
Indenture. See preamble.
Issuer Partnership Agreement. The Second Amended and Restated Agreement of
Limited Partnership dated as of December 31, 2001, as amended by Addendum No. 1
(and the annexes thereto), Addendum No. 2, Addendum No. 3, Addendum No. 4, First
Amendment dated as of April 1, 2002, Second Amendment dated as of August 31,
2002, Third Amendment dated as of October 1, 2002, Fourth Amendment dated as of
July 1, 2003, Fifth Amendment dated as of April 2, 2004, Sixth Amendment dated
as of August 23, 2004, Seventh Amendment dated as of April 7, 2005, and Eighth
Amendment dated as of August 30, 2005, as the same may be further amended or
amended and restated from time to time.
Noteholders. As defined in the Indenture.
Partnership. See preamble.
Secured Obligations. (i) all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Company or any Assignor at the rate
provided for in the respective documentation, whether or not such claim for
post-petition interest is allowed in any such proceeding)) owing to the
Collateral Agent, the Trustee and the Noteholders, pursuant to the Notes, under
the Indenture, the Notes and the Collateral Documents and the due performance
and compliance by the Companies and the Assignors with all of the terms,
conditions and agreements contained in the Notes, the Indenture and the
Collateral Documents, as applicable; (ii) any and all sums advanced by the
Collateral Agent in accordance with the Indenture or any of the Collateral
Documents in order to preserve the Collateral or preserve its security interest
in the Collateral; and (iii) in the event of any proceedings for the collection
or enforcement of any indebtedness, obligations, or liabilities of the Companies
and the Assignors referred to in clause (i) above, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral,

-2-

--------------------------------------------------------------------------------

 

or of any exercise by the Collateral Agent of its rights hereunder, together
with reasonable attorneys' fees and court costs.
Secured Parties. The Collateral Agent, the Trustee and the Noteholders.
Subsidiary. See preamble.
Subsidiary Assignor. See preamble.
Subsidiary Organizational Documents. The charter, bylaws, partnership agreements
or other constitutive documents of each Subsidiary listed on Exhibit A whose
ownership interests are being pledged under this Agreement.
Subsidiary Ownership Interests. See preamble.
Time Deposits. See § 4.2.
Trustee. Wilmington Trust Company in its capacity as Trustee under the
Indenture.
2. PLEDGE.
2.1.    Grant of Security Interest. The Partnership and each Subsidiary Assignor
hereby pledges, grants a security interest in, mortgages, and collaterally
assigns and transfers to the Assignee, for the benefit of the Secured Parties,
as security for the payment and performance in full when due of all of the
Secured Obligations, all the right, title and interest of the Partnership and
each Subsidiary Assignor in and to the Subsidiary Ownership Interests listed
opposite its name on Exhibit A, wherever located and whether now owned or
hereafter acquired or arising, including, without limitation, (a) all payments
or distributions, whether in cash, property or otherwise, at any time owing or
payable to the Partnership and each Subsidiary Assignor on account of its
interest as an equityholder, general partner, limited partner or member of the
Subsidiary Ownership Interests, (b) all of the Partnership's and each Subsidiary
Assignor's rights and interests as an equityholder, general partner, limited
partner or member of the Subsidiary Ownership Interests, including all voting
rights and all rights to grant or withhold consents or approvals in its capacity
as an equityholder, general partner, limited partner or member, (c) all rights
as an equityholder, general partner, limited partner or member of access and
inspection to and use of all books and records, including computer software and
computer software programs, of the Subsidiaries, (d) all other rights,
interests, property or claims to which the Partnership and each Subsidiary
Assignor may be entitled in its capacity as an equityholder, general partner,
limited partner or member of the Subsidiaries, and (e) all proceeds and products
of any of the foregoing (all of the foregoing rights, title and interest
described in the foregoing clauses (a) through (e) being herein referred to
collectively as the “Assigned Interests”).
2.2.    Pledge of Cash Collateral Account. The Assignors also hereby pledge and
assign to the Assignee, for the benefit of the Secured Parties, and grant to the
Assignee, for the benefit of the Secured Parties, a security interest in, the
Cash Collateral Account and all of the Cash Collateral, subject to the terms of
this Agreement.
2.3.    Waiver of Certain Organizational Document Provisions. Each Assignor
irrevocably waives any and all provisions of the Subsidiary Organizational
Documents that (a) prohibit, restrict, condition or otherwise affect the grant
hereunder of any lien, security interest or encumbrance on any of the Collateral
or any enforcement action which may be taken in respect of any such lien,
security interest or encumbrance, or (b) otherwise conflict with the terms of
this Agreement.

-3-

--------------------------------------------------------------------------------

 

2.4.    Authorization to File Financing Statements. The Assignors hereby
authorize the Assignee, which shall have the right but not the obligation, to
file in the applicable Uniform Commercial Code filing offices financing
statements naming the applicable Assignor as the debtor and indicating the
Collateral as the collateral. Such financing statements may indicate some or all
of the collateral on such financing statements, whether specifically or
generally.
2.5.    Tender of Consents. Each Assignor has tendered to the Assignee the
consent of any other equityholder, general partner, limited partner or member of
the Partnership or Subsidiary, as the case may be, deemed necessary or
appropriate by the Assignee for the consummation of the transactions
contemplated hereby.
2.6.    Delivery of Certificates. The certificates for the Subsidiary Ownership
Interests, if any, accompanied by appropriate instruments of assignment thereof
duly executed in blank by the applicable Assignors, have been delivered to the
Assignee.
2.7.    Additional Interests. In case the Assignors shall acquire any additional
Subsidiary Ownership Interests (or any other ownership interests exchangeable
for or convertible into Subsidiary Ownership Interests), whether by purchase,
dividend, split or otherwise, then (i) such Subsidiary Ownership Interests shall
automatically be subject to the pledge, assignment and security interest granted
to the Assignee, for the benefit of the Secured Parties, under this Agreement
and the Assigned Interests shall include such additional Subsidiary Ownership
Interests and (ii) the Assignors shall deliver to the Assignee forthwith any
certificates therefor, accompanied by appropriate instruments of assignment duly
executed by the applicable Assignors in blank, and the Assignee may update
Exhibit A to reflect such additional Subsidiary Ownership Interests. In any
event, on the last day of each fiscal quarter, the Partnership and the
Subsidiary Assignors shall update Exhibit A to reflect the Subsidiary Ownership
Interests then owned by the Partnership and the Subsidiary Assignors, as
applicable, and the applicable Assignors and the Assignee shall make deliveries
of the certificates for the Subsidiary Ownership Interests pledged under this
Agreement so that such certificates are reconciled with such updated Exhibit A.
2.8.    Intercreditor Agreement. In the event that the Collateral Agent enters
into any intercreditor agreement pursuant to the terms of the Indenture, the
provisions of this Agreement will be subject to the provisions of such future
intercreditor agreement.
2.9.    Limitation of Security Interest. (i) The Assigned Interests will
constitute Collateral only to the extent that such Assigned Interests and other
securities can secure the Notes without Rule 3-16 of Regulation S-X under the
Securities Act of 1933 (or any other law, rule or regulation) requiring separate
financial statements to be filed with the Securities and Exchange Commission (or
any other governmental agency). In the event that Rule 3-16 of Regulation S-X
under the Securities Act of 1933 requires or is amended, modified or interpreted
by the Securities and Exchange Commission to require (or is replaced with
another rule or regulation, or any other law, rule or regulation is adopted,
which would require) the filing with the Securities and Exchange Commission (or
any other governmental agency) of separate financial statements due to the fact
that such Assigned Interests and other securities secure the Notes, then the
applicable Assigned Interests and other securities shall automatically be deemed
not to be part of the Collateral (but only to the extent necessary to not be
subject to any such financial statement requirement and only for so long as such
financial statement requirement would otherwise have been applicable). In such
event, this Agreement may be amended or modified, without the consent of any
Noteholder, to the extent necessary to release the security interests in the
applicable Assigned Interest and other securities that are so deemed to no
longer constitute part of the Collateral. Notwithstanding the foregoing, neither
the Partnership nor any Subsidiary Assignor shall take any action in the form of
a reorganization, merger or other restructuring a principal purpose of which is
to provide for the release of the security interest on any Assigned Interest
pursuant to this Section 2.9.

-4-

--------------------------------------------------------------------------------

 

(ii)     In the event that Rule 3-16 of Regulation S-X under the Securities Act
of 1933 permits or is amended, modified or interpreted by the Securities and
Exchange Commission to permit (or its replaced with another rule or regulation,
or any other law, rule or regulation is adopted, which would permit) such
applicable Assigned Interest and other securities, which were excluded from
Collateral pursuant to clause (i) above, to secure the Notes in excess of the
amount then pledged without the filing with the Securities and Exchange
Commission (or any other governmental agency) of separate financial statements,
then the applicable Assigned Interest and other securities, which were excluded
from Collateral pursuant to clause (i) above, shall automatically be deemed to
be a part of the Collateral (but only to the extent that would not render them
subject to any such financial statement requirement). In such event, this
Agreement may be amended or modified, without the consent of any Noteholder, to
the extent necessary to subject to the security interests under the Collateral
Documents such additional Assigned Interest and other securities.
 
2.10.    Filing; Further Assurances.
(a)    Each Assignor shall, at its own expense, execute and deliver, and have
registered, recorded and filed or re-recorded, re-filed and renewed, such
instruments and documents in such manner and in such place or places, if any, as
may be required by law in order fully to preserve, protect and effectuate the
security interests granted by the Collateral Documents.
(b)    Each Assignor will do or cause to be done all acts and things which may
be reasonably required, or which the Collateral Agent may reasonably request, to
assure and confirm the Collateral Agent holds an enforceable and perfected first
priority security interest in the Collateral, subject to Section 2.9 of this
Agreement and Permitted Liens (as defined in the Indenture).
3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF ASSIGNORS.
3.1.    Representations and Warranties. Each Assignor hereby represents and
warrants to the Assignee as follows:
(a)    (i) The Partnership is duly organized, validly existing, and in good
standing under the laws of the State of Delaware and all other jurisdictions
where the Partnership does business and the Issuer Partnership Agreement is in
full force and effect.
(ii)    Each Subsidiary is duly organized, validly existing, and in good
standing under the laws of the state of its jurisdiction and all other
jurisdictions where such Subsidiary does business; each Subsidiary
Organizational Document is in full force and effect; and the Assigned Interests
are validly issued and non-assessable.
(b)    Each Assignor has full right, power and authority to enter into this
Agreement (including the provisions enabling the Assignee or its nominee, upon
the occurrence of an Event of Default, to exercise the voting or other rights
provided for herein), under the Assignor Organizational Documents and under
applicable law, without the consent, approval or authorization of, or notice to,
any other person, including any regulatory authority or any person having any
interest in the Subsidiary Ownership Interests, as the case may be, other than
any consents to this Agreement required to be given by any other equityholder,
general partner, limited partner or member under the Assignor Organizational
Documents, which consents, if any, have been duly received.

-5-

--------------------------------------------------------------------------------

 

(c)    The execution, delivery, and performance of this Agreement and the
transactions contemplated hereby (i) have been duly authorized by all necessary
corporate, partnership, trust or limited liability company, as the case may be,
proceedings on behalf of each of the Assignors, (ii) do not conflict with or
result in any breach or contravention of any applicable law, regulation,
judicial order or decree to which any such Assignor is subject, (iii) do not
conflict with or violate any provision of the Assignor Organizational Documents,
and (iv) do not violate, conflict with, constitute a default or event of default
under, or result in any rights to accelerate or modify any obligations under any
agreement, instrument, lease, mortgage or indenture to which such Assignor is
party or subject, or to which any of its assets are subject.
(d)    This Agreement has been duly executed and delivered by each of the
Assignors and is the legal, valid, and binding obligation of the Assignors
enforceable against them in accordance with the terms hereof except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium,
or other laws relating to or affecting generally the enforcement of creditors'
rights and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any case or proceeding therefor may be brought.
(e)    Each Assignor is the sole, direct, legal and beneficial owner of all
Assigned Interests listed opposite its name on Exhibit A, and has good and
marketable title thereto, free and clear of any lien, security interest,
mortgage or other encumbrance, other than the liens and security interest
granted to the Assignee hereunder; and the liens and security interests
hereunder constitute valid and perfected first priority liens and security
interests.
(f)    Each Assignor's type and jurisdiction of organization and such Assignor's
tax identification number and organizational identification number, if such
Assignor has one, is set forth below the applicable Assignor's signature to this
Agreement. The Assignors' principal place of business, chief executive office,
and the place where each Assignor records concerning the Collateral are kept is
located at 545 E. John Carpenter Freeway, Suite 1300, Irving, Texas 75002.
(g)    No Assignor has any obligation to make any contribution, capital call or
other payment to any of the Subsidiaries with respect to the Subsidiary Assigned
Interests.
(h)    The copy of each Subsidiary Organizational Document delivered or made
available to the Assignee is a true, correct and complete copy thereof, and no
Subsidiary Organizational Document has been amended or modified in any respect,
except for such amendments or modifications as are attached to the copy thereof
delivered or made available to the Assignee.
(i)    No partnership interest or limited liability company interest of any
Assignor in any Subsidiary that is a partnership or a limited liability company
is a security governed by Article 8 of the Uniform Commercial Code of the
jurisdiction in which such Subsidiary, as applicable, is organized.
3.2.    Covenants. Each Assignor covenants to the Assignee as follows:
(a)    No Assignor will permit or agree to any amendment or modification of the
Subsidiary Organization Documents (except for ministerial or other
non-substantive amendments or modifications) as in effect on the date hereof (or
other governing document with respect to the Assigned Interests), or waive any
rights or benefits under any of the Subsidiary Organization Documents (or such
other governing documents), without the prior written consent of the Assignee,
which consent may not be unreasonably withheld.

-6-

--------------------------------------------------------------------------------

 

(b)    Except to the extent not permitted under the Indenture, the Collateral
Documents or otherwise, without the prior written consent of the Assignee, no
Assignor will sell, dispose of or assign, beneficially or of record, or grant,
create, permit or suffer any lien or encumbrance on, any of the Assigned
Interests, or, with respect to any Subsidiary Assignor that is a partner in a
Subsidiary that is a partnership, withdraw as a limited partner of such
Subsidiary, as applicable.
(c)    Except to the extent not permitted under the Indenture, the Collateral
Documents or otherwise, without the prior written consent of the Assignee, no
Assignor shall cast any vote or give or grant any consent, waiver or
ratification or take any other action which could reasonably be expected to (i)
directly or indirectly authorize or permit the dissolution, liquidation or sale
of any Subsidiary, whether by operation of law or otherwise, (ii) have the
result of materially and adversely affecting any of the Assignee's rights under
this Agreement, (iii) violate the terms of this Agreement or the Indenture, (iv)
have the effect of impairing the validity, perfection or priority of the
security interest of the Assignee in any manner whatsoever, or (v) cause an
Event of Default.
(d)    Each Assignor will comply in all material respects with all laws,
regulations, judicial orders or decrees applicable to the Collateral or any
portion thereof, and perform and observe its duties under the Subsidiary
Organizational Documents applicable to it, with respect to the Assigned
Interests.
(e)    Each Assignor will (i) keep and maintain at its own cost and expense at
its principal place of business satisfactory and complete records of the
Collateral including a record of all payments received and all other dealings of
a material nature with the Collateral, and (ii) mark its books and records
pertaining to the Collateral and its books and records kept in its jurisdiction
of organization to evidence this Agreement and the liens and security interests
granted hereby.
(f)    Each Assignor will pay promptly when due any taxes, assessments, and
governmental charges or levies imposed upon the Collateral or in respect of its
income or profits therefrom, as well as all claims of any kind except that no
such charge need be paid if (i) the validity thereof is being diligently
contested in good faith by appropriate proceedings; (ii) such proceedings do not
involve any danger of the sale, forfeiture, or loss of any of the Collateral or
any interest therein; and (iii) such charge is adequately reserved against.
(g)    The Assignors will advise the Assignee promptly, in reasonable detail, of
(i) any lien, charge, claim or other encumbrance made or asserted in writing
against any of the Collateral; (ii) any material change in the composition of
the Collateral; (iii) the occurrence of any other event or condition which to
its knowledge would have a material effect on the validity, perfection or
priority of the liens and security interests granted hereunder; and (iv) any
bankruptcy or litigation case or proceeding relating to any of the Collateral.
(h)    No Assignor will (i) change its type or jurisdiction of organization or,
if it has one, its organizational identification number, (ii) change its
principal place of business or chief executive office or the location of the
records concerning the Collateral without giving prior written notice to the
Assignee and taking such actions as may be necessary or appropriate in the
reasonable opinion of the Assignee duly to perfect and continue the perfection
of the Assignee's first priority lien and security interest in the Collateral
pursuant to the laws of any jurisdiction into which such place of business,
chief executive office, or records is or are transferred, and (iii) change its
name in any manner that might make any financing statement filed hereunder
misleading or invalid unless such Assignor shall have notified the Assignee
thereof and taken all such actions as may be necessary or appropriate in the
reasonable opinion of the Assignee to make any financing statement filed in
favor of the Assignee not misleading or invalid.

-7-

--------------------------------------------------------------------------------

 

(i)    Each Assignor shall do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence, the power
and authority of such Assignor to own its property and carry on its business,
the qualification of such Assignor to do business in its jurisdiction of
organization, and the qualification of such Assignor to do business in each
other jurisdiction where such qualification is necessary except where the
failure so to qualify would not have a material adverse effect on the rights and
interests of the Assignee hereunder or except as is not prohibited by the
Indenture.
(j)    Without the prior written consent of the Assignee, no Assignor will cause
or permit the partnership interest or limited liability company interest of any
Assignor in any Subsidiary that is a partnership or limited liability company to
constitute a security governed by Article 8 of the Uniform Commercial Code of
the jurisdiction in which such Subsidiary, as applicable, is organized. If any
such partnership interest or such limited liability company interest at any time
constitutes a security governed by Article 8 of the Uniform Commercial Code of
the jurisdiction in which such Subsidiary is organized, the applicable Assignor
will, if it has not already done so, forthwith obtain an agreement from any such
Subsidiary, in form and substance satisfactory to the Assignee, that any such
Subsidiary will comply with instructions of the Assignee as to the Assigned
Interests without further consent of any such Assignor.
4. RIGHTS OF ASSIGNEE.
4.1.    Assignee Appointed Attorney-in-Fact. The Assignors hereby irrevocably
constitute and appoint the Assignee, its successors and assigns, its true and
lawful attorney-in-fact, with full power and authority and with full power of
substitution, at the expense of the Assignors, either in the Assignee's own name
or in the name of the Assignors, at any time and from time to time, in each case
as the Assignee in its sole discretion may determine (i) to take any and all
appropriate action and to execute any and all documents and instruments that may
be necessary or desirable to accomplish the purposes of this Agreement and (ii)
upon the occurrence and during the continuance of an Event of Default:
(a)    to take any action and execute any instruments that such attorney-in-fact
may deem necessary or advisable to accomplish the purposes hereof;
(b)    to ask, demand, collect, receive, receipt for, sue for, compound, and
give acquittance for any and all sums or properties that may be or become due,
payable, or distributable in respect of the Collateral or that constitute a part
thereof, with full power to settle, adjust, or compromise any claim thereunder
or therefor as fully as the Assignors could do;
(c)    to endorse or sign the name of the Assignors on all instruments given in
payment or in part payment thereof and all documents of satisfaction, discharge,
or receipt required or requested in connection therewith; and
(d)    to file or take any action or institute any case or proceeding that the
Assignee may deem necessary or appropriate to collect or otherwise realize upon
any or all of the Collateral, or effect a transfer thereof, or that may be
necessary or appropriate to protect and preserve the right, title, and interest
of the Assignee in and to the Collateral and the security intended to be
afforded hereby.

-8-

--------------------------------------------------------------------------------

 

4.2.    Cash Collateral Account. Unless applied by the Assignee to Secured
Obligations then due and payable, all sums of money that are paid to the
Assignee pursuant to this Agreement with respect to the Collateral shall be
deposited into a non-interest bearing account with the Assignee or another
financial institution selected by the Assignee in its sole discretion (the “Cash
Collateral Account”). Some or all of the funds from time to time in the Cash
Collateral Account may be invested in time deposits, including certificates of
deposit issued by the Assignee or another financial institution selected by the
Assignee in its sole discretion (such certificates of deposit or other time
deposits being hereinafter referred to, collectively, as “Time Deposits”) that
are satisfactory to the Assignee, provided, in any such case, arrangements
satisfactory to the Assignee are made to perfect, and to ensure the first
priority of, its lien and security interest in such Time Deposits. Interest
earned on the Time Deposits, and the principal of the Time Deposits at maturity
that is not invested in new Time Deposits, shall be deposited in the Cash
Collateral Account. The Cash Collateral Account, all sums from time to time
standing to the credit of the Cash Collateral Account, any and all Time
Deposits, any and all instruments or other writings evidencing Time Deposits,
and any and all proceeds of any thereof are hereinafter referred to as the “Cash
Collateral.” If the Cash Collateral Account is not maintained with the Assignee,
the Assignors shall, at the Assignee's request and option, pursuant to an
agreement in form and substance satisfactory to the Assignee, either (a) cause
the depositary bank with which the Cash Collateral Account is maintained to
agree to comply at any time with instructions from the Assignee to such
depositary bank directing the funds comprising the Cash Collateral, without
further consent of the Assignee, or (b) arrange for the Assignee to become the
customer of such depositary bank with respect to the Cash Collateral Account.
4.3.    Distributions, Conversion, Voting, etc. So long as no Event of Default
shall have occurred and be continuing, the Assignors shall be entitled to:
(a)    receive all cash and other distributions paid in respect of the Assigned
Interests, not authorized or made in violation of the Indenture;
(b)    exercise any voting rights relating to the Assigned Interests; and
(c)    give consents, waivers, approvals, and ratifications in respect of the
Assigned Interests.
All such rights of the Assignors to receive cash and other distributions shall
cease if an Event of Default shall have occurred and be continuing, except to
the extent permitted under the Indenture, and in each such case the Assignors
shall (i) at the request of the Assignee, issue appropriate instructions that
any such distributions be paid directly to the Assignee or to such account as
the Assignee may designate, and (ii) hold in trust for the Assignee and
immediately pay over to the Assignee any such distributions received by the
Assignors, except in each case to the extent permitted under the Indenture. All
such rights of the Assignors referred to in clauses (b) and (c) shall, at the
Assignee's sole option, as evidenced by the Assignee's notifying the Assignors
in writing of its exercise of such option, cease in case an Event of Default
shall have occurred and be continuing.
4.4.    No Assignment of Duties. This Agreement constitutes an assignment of the
Assigned Interests and the other Collateral only and not an assignment of any
duties or obligations of the Assignors with respect thereto, and by its
acceptance hereof and whether or not the Assignee shall have exercised any of
its rights or remedies hereunder, the Assignee does not undertake to perform or
discharge, and shall not be responsible or liable for the performance or
discharge of, any such duties or responsibilities, including, without
limitation, for capital calls. The Assignors agree that, notwithstanding the
exercise by the Assignee of any of its rights hereunder, the Assignors shall
remain liable for the full and prompt performance of all of the Assignors'
obligations and liabilities under the Subsidiary Organizational Documents. Under
no circumstances shall the Assignee or any holder of any of the Secured
Obligations as such be deemed to be

-9-

--------------------------------------------------------------------------------

 

a partner of the Partnership or any Subsidiary that is a partnership by virtue
of the provisions of this Agreement unless expressly agreed to in writing by the
Assignee. Without limiting the generality of the foregoing, the Assignee shall
have no partnership fiduciary duty to any Assignor that is a partner in such
Subsidiary, whether by virtue of the security interests and liens hereunder, or
any enforcement action in respect of such security interests and liens, unless
and until the Assignee is admitted to any such Subsidiary a substitute partner
after exercising enforcement rights under § 9-610 or § 9-620 of the Uniform
Commercial Code in effect in the State of New York, or otherwise.
5. [INTENTIONALLY OMITTED]
6. REMEDIES.
6.1.    Remedies. During the continuance of an Event of Default, the Assignee
shall have, in addition to the rights, powers and authorizations to collect the
sums assigned hereunder, all rights and remedies of a secured party under the
Uniform Commercial Code and under other applicable law with respect to the
Assigned Interests and any other Collateral hereunder, including, without
limitation, the following rights and remedies:
(a)    if the Assignee so elects and gives written notice of such election to
the Assignors, the Assignee may, in its sole discretion, (i) exercise any voting
rights relating to the Assigned Interests (whether or not the same shall have
been transferred into its name or the name of its nominee or nominees) for any
lawful purpose, including for the amendment or modification of the Subsidiary
Organizational Documents or the liquidation of the assets of the Subsidiaries,
(ii) give all consents, waivers, approvals, and ratification in respect of such
Assigned Interests, and (iii) otherwise act with respect thereto as though it
were the outright owner thereof (the Assignors hereby irrevocably constituting
and appointing the Assignee the proxy and attorney-in-fact of the Assignors,
with full power and authority of substitution, to do so);
(b)    the Assignee may, in its sole discretion, demand, sue for, collect,
compromise, or settle any rights or claims in respect of any Collateral, as
attorney-in-fact pursuant to § 4.1 or otherwise;
(c)    (i) the Assignee may, in its sole discretion, sell, resell, assign,
deliver, or otherwise dispose of any or all of the Collateral, for cash or
credit or both and upon such terms, in such manner, at such place or places, at
such time or times, and to such persons or entities as the Assignee thinks
expedient, all without demand for performance by the Assignors or any notice or
advertisement whatsoever except as expressly provided herein or as may otherwise
be required by applicable law; and (ii) at the time of any such sale or other
disposition, the Assignee or its nominee or any purchaser of the Collateral at a
foreclosure sale may, in its sole discretion, cause any Subsidiary that is a
partnership to make an election under § 754 of the Internal Revenue Code as to
the basis of any Assigned Interest that is an interest in a partnership being
sold or otherwise disposed of;
(d)    the Assignee may, in its sole discretion, cause all or any part of the
Assigned Interests held by it to be transferred into its name or the name of its
nominee or nominees; and
(e)    the Assignee may, in its sole discretion, set off against the Secured
Obligations or place an administrative hold or freeze on any and all sums
deposited with it or held by it, including any sums standing to the credit of
the Cash Collateral Account and any Time Deposits issued by the Assignee, with
any withdrawal penalty relating to Time Deposits being an expense of collection.

-10-

--------------------------------------------------------------------------------

 

6.2.    Remedies Not Exclusive. No single or partial exercise by the Assignee of
any right, power or remedy hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or remedy. Each
right, power and remedy herein specifically granted to the Assignee or otherwise
available to it shall be cumulative, and shall be in addition to every other
right, power, and remedy herein specifically given or now or hereafter existing
at law, in equity, or otherwise. Each such right, power and remedy, whether
specifically granted herein or otherwise existing, may be exercised during the
continuance of an Event of Default at any time and from time to time and as
often and in such order as may be deemed expedient by the Assignee in its sole
discretion.
6.3.    Public Sale. In the event of any sale or other disposition of the
Collateral as provided in § 6.1(c), the Assignee shall give to the Assignors at
least five (5) Business Days' prior written notice of the time and place of any
public sale or other disposition of the Collateral or of the time after which
any private sale or any other disposition is to be made. Each Assignor hereby
acknowledges that five (5) Business Days' prior authenticated notice of such
sale or other disposition or sales or other dispositions shall be reasonable
notice. The Assignee may enforce its rights hereunder without any other notice
and without compliance with any other condition precedent now or hereafter
imposed by law, regulation, judicial order or decree or otherwise (all of which
are hereby expressly waived by each of the Assignors, to the fullest extent
permitted by law). The Assignee may buy any part or all of the Collateral at any
public sale or other disposition and if any part or all of the Collateral is of
a type customarily sold or otherwise disposed of in a recognized market or is of
a type which is the subject of widely-distributed standard price quotations, the
Assignee may buy at private sale or other disposition and may make payments
thereof by any means. The Assignee may apply the cash proceeds actually received
from any sale or other disposition to the reasonable expenses of retaking,
holding, preparing for sale, selling, and the like, to reasonable attorneys'
fees, travel, and all other expenses which may be incurred by the Assignee in
attempting to collect the Secured Obligations or to enforce this Agreement or in
the prosecution or defense of any case or proceeding related to this Agreement,
and then to the Secured Obligations in accordance with the requirements of this
Agreement.
6.4.    Private Sale. Each Assignor recognizes that the Assignee may be unable
to effect a public sale or other disposition of the Collateral by reason of the
lack of a ready market for the Collateral, of the limited number of potential
buyers of the Collateral or of certain prohibitions contained in the Securities
Act of 1933, state securities laws, and other applicable laws, and that the
Assignee may be compelled to resort to one or more private sales or other
dispositions thereof to a restricted group of purchasers. Each Assignor agrees
that any such private sales or other dispositions may be at prices and other
terms less favorable to the seller than if sold at public sales or other
dispositions and that such private sales or other dispositions shall not solely
by reason thereof be deemed not to have been made in a commercially reasonable
manner. The Assignee shall be under no obligation hereunder or otherwise (except
as provided by applicable law) to delay a sale or other disposition of any of
the Collateral for the period of time necessary to permit the registration of
such securities for public sale or other public disposition under the Securities
Act of 1933 and applicable state securities laws. Any such sale or other
disposition of all or a portion of the Collateral may be for cash or on credit
or for future delivery and may be conducted at a private sale or other
disposition where the Assignee or any other person or entity may be the
purchaser of all or part of the Assigned Interests so sold or otherwise disposed
of. Each Assignor agrees that to the extent notice of sale or other disposition
shall be required by law, at least five (5) Business Days' prior notice to the
applicable Assignor of the time and place after which any private sale is to be
made shall constitute reasonable notification. Subject to the foregoing, the
Assignee agrees that any sale or other disposition of the Assigned Interests
shall be made in a commercially reasonable manner. The Assignee shall incur no
liability as a result of the sale or other disposition of any of the Collateral,
or any part thereof, at any private sale which complies with the requirements of
this § 6.4. Each Assignor hereby waives, to the extent permitted by applicable
law, any claims against the Assignee arising by reason of the fact that the
price at which any of the Collateral, or any part thereof, may have been sold or
otherwise disposed of at such private sale was less than the price that might
have been obtained at a

-11-

--------------------------------------------------------------------------------

 

public sale or other public disposition, even if the Assignee accepts the first
offer deemed by the Assignee in good faith deemed to be commercially reasonable
under the circumstances and does not offer any of the Collateral to more than
one offeree.
6.5.    Title. Nothing contained in this Agreement shall be construed to require
the Assignee to take any action with respect to the Assigned Interests, whether
by way of foreclosure or otherwise and except as required by the partnership
agreement of any Subsidiary that is a partnership, in order to permit the
Assignee to become a substitute partner of any Subsidiary that is a partnership
under the partnership agreement governing such Subsidiary.
6.6.    Priorities
. If the Collateral Agent collects any money pursuant to this Article Six, it
shall pay out the money in the following order:
First:    to the Collateral Agent and Trustee for all amounts due under Sections
7.07 and 12.11(l) of the Indenture.
Second: to the Collateral Agent and Trustee for all amounts due under this
Article Six and the definition of Secured Obligations;
Third: to Noteholders for amounts then due and unpaid for principal of, premium,
if any, and interest on the Notes in respect of which or for the benefit of
which such money has been collected, ratably, without preference or priority of
any kind, according to the amounts due and payable on such Notes for principal,
premium, if any, and interest, respectively; and
Fourth: to the Partnership or any other obligors of the Notes, as their
interests may appear, or as a court of competent jurisdiction may direct.
 
7. ASSIGNMENT NOT AFFECTED BY OTHER ACTS.
Each Assignor acknowledges and agrees that the security interests and collateral
assignments herein provided for shall remain in full force and effect and shall
not be impaired by any acceptance by the Assignee of any other collateral
security for or guaranty of any of the Secured Obligations, or by any failure or
neglect or omission on the part of the Assignee to realize upon, collect or
protect any Secured Obligations or any Collateral. The security interests and
collateral assignments herein provided for shall not in any manner be affected
or impaired by any renewal, extension, modification, amendment, waiver, or
restatement of any of the Secured Obligations or of any collateral security
therefor, or of any guaranty thereof, the Assignors hereby waiving any and all
suretyship defenses to the extent otherwise applicable. In order to sell or
otherwise dispose of or otherwise realize upon the security interests and
assignments herein granted and provided for, and exercise the rights granted the
Assignee hereunder and under applicable law, there shall be no obligation on the
part of the Assignee at any time to first resort for payment to any guarantors
of the Secured Obligations or any part thereof or to resort to any other
collateral security, property, liens or other rights or remedies whatsoever, and
the Assignee shall have the right to enforce the security interests and
collateral assignments herein provided for irrespective of whether or not other
proceedings are pending for realization upon or from any of the foregoing.

-12-

--------------------------------------------------------------------------------

 

8. MISCELLANEOUS.
8.1.    Additional Instruments and Assurances. Each Assignor hereby agrees, at
its own expense, to execute and deliver, from time to time, any and all other
instruments, and to perform such acts, as the Assignee may reasonably request to
effect the purposes of this Agreement and to secure to the Assignee the benefits
of all rights and remedies conferred upon the Assignee by the terms of this
Agreement.
8.2.    Release. If and only if all of the indebtedness and obligations of the
Companies under the Indenture shall have been indefeasibly paid, performed and
discharged in full in cash, or the security interest in the Collateral otherwise
shall have been released by the Trustee in accordance with the Indenture, the
lien and security interest created hereby shall be automatically released with
respect to all Secured Parties and the Assignee shall, upon demand and at the
sole expense of the Assignors, deliver, file or record the proper instrument or
instruments to evidence such release, and such release shall be binding upon all
of the Secured Parties notwithstanding that Secured Obligations may then be
outstanding.
8.3.    Assignee's Exoneration. Under no circumstances shall the Assignee be
deemed to assume any responsibility for or obligation or duty with respect to
any part or all of the Collateral of any nature or kind or any matter or
proceeding arising out of or relating thereto, other than (a) to exercise
reasonable care in the physical custody of the Collateral and (b) if an Event of
Default shall have occurred and be continuing, to act in a commercially
reasonable manner in exercising its rights and remedies with respect to the
Collateral. Subject to the foregoing, the Assignee shall not be required to take
any action of any kind to collect, preserve or protect its or the Assignors'
rights in the Collateral.
8.4.    No Waiver, etc. Any term of this Agreement may be amended or modified
with, but only with, the written consent of the Assignors and the Assignee. Any
term of this Agreement may be waived by a writing executed by the party to be
charged with such waiver. No act, failure, or delay by the Assignee shall
constitute a waiver of its rights and remedies hereunder or otherwise. No single
or partial waiver by the Assignee of any default, right, or remedy that it may
have shall operate as a waiver of any other default, right, or remedy or of the
same default, right, or remedy on a future occasion.
8.5.    Waiver by Assignors. The Assignors hereby waive presentment, notice of
dishonor, and protest of all instruments included in or evidencing any of the
Secured Obligations or the Collateral, and any and all other notices and demands
whatsoever (except as expressly provided herein or for notices required in
connection with judicial proceedings).
8.6.    Notice, etc. All notices, requests, and other communications hereunder
shall be made and effective in the manner and at the address set forth on the
signature pages hereto or at such other address as may be set forth or in a
notice from the notifying party to the other parties hereto.
8.7.    Overdue Amounts. Until paid, all amounts due and payable by the
Assignors hereunder shall be a debt secured by the Collateral and shall bear,
whether before or after judgment, interest at the rate of interest for overdue
principal set forth in the Indenture.
8.8.    Governing Law; Consent to Jurisdiction. This Agreement is intended to
take effect as a sealed instrument and shall be governed by, and construed in
accordance with, the laws of the State of New York. EACH ASSIGNOR AGREES THAT
ANY PROCEEDING FOR THE ENFORCEMENT OF THIS AGREEMENT MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND
CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURT AND TO SERVICE OF
PROCESS IN ANY SUCH PROCEEDING BEING MADE UPON EACH ASSIGNOR BY MAIL AT THE
ADDRESS SPECIFIED IN § 8.6. EACH ASSIGNOR HEREBY WAIVES ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE VENUE

-13-

--------------------------------------------------------------------------------

 

OF ANY SUCH PROCEEDING OR ANY SUCH COURT OR THAT SUCH PROCEEDING IS BROUGHT IN
AN INCONVENIENT COURT.
8.9.    Waiver of Jury Trial. EACH OF THE ASSIGNORS AND THE ASSIGNEE HEREBY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY PROCEEDING ARISING OUT OF
ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS
HEREUNDER, OR THE PERFORMANCE OF ANY SUCH RIGHTS OR OBLIGATIONS.
8.10.    Severability and Enforceability. All provisions hereof are severable
and the invalidity or unenforceability of any of such provisions shall in no
manner affect or impair the validity and enforceability of the remaining
provisions hereof.
8.11.    Successors and Assigns. This Agreement shall be binding upon the
Assignors and upon the legal representatives, successors and assigns of the
Assignors and shall inure to the benefit of the Assignee and its successors and
assigns.
8.12.    Counterparts. This Agreement may be executed in any number of
counterparts, each constituting an original, but all together one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, email, facsimile or other electronic transmission shall
be effective as delivery of a manually executed counterpart of this Agreement.
8.13.    Entire Agreement. This Agreement and the Indenture and any other
document executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby. Neither this Agreement nor any terms hereof may be changed, waived or
terminated except by a writing signed by each party hereto.
 
 

-14-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Assignors and the Assignee have executed this Agreement
as of the date first above written, as an instrument under seal.
 
ASSIGNOR:
FELCOR/LAX HOLDINGS, L.P.
 
 
 
 
 
 
 
 
By:
FelCor/LAX Hotels, L.L.C.
 
 
 
 
General Partner
 
 
 
 
 
 
 
By:
/s/ Jonathan H. Yellen
 
 
 
Jonathan H. Yellen
 
 
 
Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
Type of organization: limited partnership
 
 
 
 
 
 
 
Jurisdiction of organization: Delaware
 
 
 
 
 
 
 
Tax identification number: 75-2624293
 
 
 
 
 
 
 
Organization identification number (or state "none" if the jurisdiction does not
issue one): 257149
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
c/o FelCor Lodging Trust Incorporated
 
 
 
545 E. John Carpenter Freeway, Suite 1300
 
 
 
Irving, Texas 75062-3933

 
 

--------------------------------------------------------------------------------

 

 
ASSIGNOR:
FELCOR/LAX HOTELS, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jonathan H. Yellen
 
 
 
Jonathan H. Yellen
 
 
 
Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
Type of organization: limited liability company
 
 
 
 
 
 
 
Jurisdiction of organization: Delaware
 
 
 
 
 
 
 
Tax identification number: 75-2647535
 
 
 
 
 
 
 
Organization identification number (or state "none" if the jurisdiction does not
issue one): 2593103
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
c/o FelCor Lodging Trust Incorporated
 
 
 
545 E. John Carpenter Freeway, Suite 1300
 
 
 
Irving, Texas 75062-3933

 

--------------------------------------------------------------------------------

 

 
ASSIGNOR:
FELCOR LODGING LIMITED PARTNERSHIP
 
 
 
 
 
 
 
 
By:
FelCor Lodging Trust Incorporated,
 
 
 
 
General Partner
 
 
 
 
 
 
 
By:
/s/ Jonathan H. Yellen
 
 
 
Jonathan H. Yellen
 
 
 
Executive Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
Type of organization: limited partnership
 
 
 
 
 
 
 
Jurisdiction of organization: Delaware
 
 
 
 
 
 
 
Tax identification number: 75-2544994
 
 
 
 
 
 
 
Organization identification number (or state "none" if the jurisdiction does not
issue one): 2404748
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
 
c/o FelCor Lodging Trust Incorporated
 
 
 
545 E. John Carpenter Freeway, Suite 1300
 
 
 
Irving, Texas 75062-3933

 

--------------------------------------------------------------------------------

 

 
ASSIGNEE:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
AS COLLATERAL AGENT
 
 
 
 
 
 
 
 
By:
Deutsche Bank National Trust Company
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Cynthia J. Powell
 
 
 
Name:
Cynthia J. Powell
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Wanda Camacho
 
 
 
Name:
Wanda Camachol
 
 
 
Title:
Vice President
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

The foregoing Agreement is hereby confirmed
and accepted as the date first above written.
 
 
 
FELCOR LODGING TRUST INCORPORATED
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Jonathan H. Yellen
 
 
 
Jonathan H. Yellen
 
 
 
Executive Vice President, General Counsel and Secretary

 

--------------------------------------------------------------------------------

 

 
 
EXHIBIT A
[Subsidiary Ownership Interests]
Current Legal
Entities Owned
Record Owner(s)
Jurisdiction
 of Organization
Issued & Outstanding/Authorized
Certificate No.
No. Shares/Interest Pledged
Percent Pledged
FelCor Esmeralda (SPE), L.L.C.
FelCor Lodging Limited Partnership
Delaware
N/A
N/A
100% membership interests
100%
FelCor St. Pete (SPE), L.L.C.
FelCor Lodging Limited Partnership
Delaware
N/A
N/A
100% membership interests
100%
FelCor Copley Plaza, L.L.C.
FelCor Lodging Limited Partnership
Delaware
N/A
N/A
100% membership interests
100%
Los Angeles International Airport Hotel Associates, a Texas limited partnership
FelCor/LAX Hotels, L.L.C.
Texas
N/A
N/A
50% limited partner interest
100%
Los Angeles International Airport Hotel Associates, a Texas limited partnership
FelCor/LAX Holdings, L.P.
Texas
N/A
N/A
50% general partner interest
100%
Madison 237 Hotel, L.L.C.
FelCor Lodging Limited Partnership
Delaware
N/A
N/A
100% membership interests
100%
Royalton 44 Hotel, L.L.C.
FelCor Lodging Limited Partnership
Delaware
N/A
N/A
100% membership interests
100%

 
 
 